Citation Nr: 0514978	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of smoke 
inhalation, and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from April 1978 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran testified at a 
videoconference hearing held before the undersigned in 
January 2002.  This case was remanded by the Board in August 
2003; it was returned to the Board in January 2005.

In a July 2002 statement, the veteran raised the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.  This matter is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An August 1991 rating decision denied entitlement to 
service connection for residuals of smoke inhalation; the 
veteran did not appeal this decision.

2.  Evidence received since the August 1991 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran does not have a respiratory disorder, or any 
residuals of smoke inhalation, that are due to his military 
service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of smoke 
inhalation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  The veteran does not have residuals of smoke inhalation 
that are the result of a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.

Service connection for residuals of smoke inhalation was 
denied in an August 1999 rating decision.  In response to his 
disagreement with that decision, the veteran was provided 
with a statement of the case in November 1999 which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In February and September 2004 correspondence, 
VA informed the veteran of the respective responsibilities of 
each party in obtaining evidence, and requested that he 
submit pertinent evidence in his possession.  His claim was 
thereafter re-adjudicated in a January 2005 supplemental 
statement of the case.  This supplemental statement of the 
case advised him of the regulations promulgated by VA to 
implement the VCAA.

The foregoing notices substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Further VCAA notice is not required as the veteran 
has received the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).

The Board notes that, inasmuch as entitlement to service 
connection for residuals of smoke inhalation was originally 
denied in an unappealed August 1991 rating decision, the RO 
should have developed the instant appeal as one to reopen the 
claim for service connection for the disorder at issue.  As 
discussed below, the Board has determined that new and 
material evidence has been presented to reopen the claim, 
thus warranting a merits based review.  As the RO 
consistently developed the veteran's claim on the merits, the 
veteran has not been prejudiced by any failure to provide him 
with 38 U.S.C.A. § 5103(a) notice specific to reopening a 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board finds that 
all relevant evidence identified by him, and for which he 
authorized VA to obtain, is on file.  The evidence of record 
includes service medical records, VA treatment records; and 
private treatment records for August 1988 to October 2003 
(including from Pleasant Valley Hospital, Prestera Center, 
St. Mary's Hospital, and from Drs. D. Denning, J. Wade, and 
J. Wagner).  The Board notes that the veteran's original 
service medical records are not on file.  The National 
Personnel Records Center has indicated that no records for 
the veteran, other than the report of his entrance 
examination, are on file with that facility.  In April 1999, 
however, the veteran submitted a voluminous number of his 
service medical records he was able to obtain with the help 
of his Congressman. 

In addition, the veteran underwent a VA examination in 
October 2002 in connection with this appeal, and an 
additional VA opinion was obtained in June 2003.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to the merits of the claim.  Bernard.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for residuals of smoke inhalation was 
denied in an August 1991 rating decision.  The veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but he did not appeal.  Generally, a claim 
which has been denied in a final rating decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  

Under the version of 38 C.F.R. § 3.156(a) in effect when the 
veteran filed his claim to reopen in March 1999, evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and if it was not merely 
cumulative or redundant of other evidence that was then of 
record.  "Material" evidence was defined as evidence which 
bore directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled was so significant that 
consideration was required in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence previously on file at the time of the August 
1991 rating decision included the report of the veteran's 
service entrance examination.  The evidence also included VA 
and private medical records for June 1985 to December 1990 
documenting treatment on one occasion for pleuritis, with a 
normal chest X-ray study in September 1988.

Pertinent evidence added to the record since the August 1991 
rating decision includes, inter alia, the veteran's complete 
service medical records showing treatment for a smoke 
inhalation injury in April 1981, as well as April and 
December 2001 statements by Dr. J. Wagner concluding, in 
essence, that the veteran's current respiratory disorder 
originated from the smoke inhalation injury in service.  This 
evidence is clearly new and material, and the veteran's claim 
of entitlement to service connection for residuals of smoke 
inhalation is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

Factual background

Service medical records document that in February 1981 the 
appellant reported smoking at least a half pack of cigarettes 
daily over the prior 10 years.  

The veteran was transported to an emergency room on April 4, 
1981, following a 25 minute exposure to fire related smoke.  
His symptoms included a persistent cough that was initially 
productive of blackened sputum, which soon changed to minimal 
light yellow/clear sputum with occasional blood streaks.  He 
reported a feeling of heat in his upper respiratory system.  
At admission he denied the regular use of tobacco.  

Physical examination revealed that his lungs were clear to 
auscultation and percussion, without wheezing, rales or 
rhonchi on good inspiratory effort.  Chest X-ray studies were 
normal.  The veteran was initially placed on oxygen, but 
there was no evidence of pulmonary decompensation or 
complaints of dyspnea, and his arterial blood gases were 
normal.  He was thereafter transferred to the ward for 
overnight observation.  On April 5, 1981, he was considered 
asymptomatic, with a mild cough productive of occasional 
black material.  His chest was clear and chest X-ray studies 
were normal.  He was considered stable and the treating 
physician discharged him to duty with a diagnosis of smoke 
inhalation and serious sequelae, resolved.

VA treatment records for June 1985 to October 2002 show that 
chest X-ray studies in November 1985 were normal, except for 
poor inspiratory depth.  The records show that the veteran 
reported smoking cigarettes and cannabis.  The records 
document treatment in 1990 and thereafter for several 
respiratory conditions, including pneumonitis, pleuritis, 
asthmatic bronchitis, and chronic obstructive pulmonary 
disease (COPD).  Pulmonary function testing (PFT) in 1999 and 
thereafter document abnormal results.  A July 1993 entry 
notes a history of smoke inhalation.  A December 2001 entry 
indicates that the veteran reported experiencing smoke 
inhalation in service; the clinician refused to provide any 
assessment, and instead advised him to follow the proper 
channels for establishing his claim.

Private medical records for August 1988 to October 2003 show 
that the veteran reported smoking up to four packs per day of 
cigarettes.  Chest X-ray studies in September 1988 and July 
1999 were negative for active pulmonary disease.

On VA examination in July 1999, the veteran complained of 
shortness of breath and a productive cough.  The examiner 
diagnosed moderate restrictive defect of the lungs.

In an April 2001 statement, Dr. J. Wagner indicates that the 
veteran suffered a smoke inhalation injury while helping 
evacuate a burning building in service, and that he was 
discharged from hospitalization in April 1981 with a 
diagnosis of smoke inhalation and serious sequelae, resolved.  
Dr. Wagner essentially concluded that the veteran's smoke 
inhalation symptoms did not resolve, and that the appellant's 
current respiratory problems developed from the smoke 
inhalation injury in service.  In a December 2001 statement, 
Dr. Wagner clarified that the veteran's pulmonary problems 
are more than likely due to smoke inhalation in service.

In January 2002, May 2003 and June 2003 statements, C. Crump 
indicates that she has known the veteran since December 1998, 
and believes that his current respiratory problems are due to 
the smoke inhalation injury in service.  She indicates that a 
respiratory therapist with whom she consulted agreed that it 
was likely that the poor inspiratory depth noted in November 
1985 was related to smoke inhalation in service.  She also 
indicates that she was "worked in the medical field for 
several years."

At his January 2002 hearing before the undersigned, the 
veteran testified as to the incident in which he was exposed 
to smoke, noting that the fire involved a room designated for 
the storage of nuclear, biological and chemical materials.  
He indicated that he was treated for lung problems within one 
year of his discharge from service.

The veteran was afforded a VA examination in October 2002.  
The claims file was not available for review.  He reported 
that he was hospitalized in service for two days following 
exposure to smoke.  He also reported smoking two packs per 
day since his teenage years, with intermittent cannabis use.  
He also reported that he worked after service at one point as 
a handyman responsible for pressure cleaning coal tanks for 
the mining industry.  Following physical examination the 
examiner diagnosed COPD, which he concluded was not likely 
related to service.  The examiner also diagnosed restrictive 
lung disease on an interstitial fibrotic basis, which he 
concluded was as likely as not associated with pulmonary 
damage from smoke inhalation in 1981.  He noted that other 
possible exposure to toxins included the pressure cleaning of 
coal tanks.  

In a November 2002 addendum to the October 2002 examination 
report, the examiner indicated that he had reviewed the 
veteran's claims file, and found notable the absence in the 
service medical records of any evidence of significant 
pulmonary burn or edema associated with the April 1981 
incident.  The examiner indicated that if the veteran had 
experienced significant pulmonary burns, he would have 
required several days of hospitalization and further 
pulmonary treatment.  The examiner also noted that pulmonary 
disability with abnormal PFTs occur much earlier and 
frequently persist in pulmonary burns.  The examiner 
consequently concluded that it was not likely that the 
veteran's current lung disorder was caused by smoke exposure 
in 1981.

On file is a June 2003 medical opinion by the VA physician 
who examined the veteran in October 2002, who identifies 
himself as board certified in thoracic surgery.  The 
physician reviewed the veteran's claims file, including Dr. 
Wagner's April and December 2001 opinions, and noted the 
absence in the April 1981 service medical record entries of 
any suggestion of acidosis, dyspnea, or upper airway edema or 
burn.  He also remarked that the notes were silent for any 
reference to bronchorrhea or bronchospasms, and he explained 
that those findings would be present in a person exposed to 
direct bronchopulmonary toxins.  He noted that when the 
veteran was moved to the ward from the emergency room in 
April 1981, his vital signs were normal.  He also noted that 
post-service treatment records on file document a two pack 
per day cigarette smoking habit.  The physician also noted 
that the records suggested possible post-service exposure to 
pulmonary toxins via responsibilities in cleaning out tank 
storage areas for the mining industry, and possibly for the 
petroleum and chemical industry as well. 

The physician concluded that it was not likely that the 
veteran suffered an acute burn in service, given the short 
period of observation in the hospital and the absence of any 
clinical evidence of pharyngeal burn, edema or upper airway 
obstruction of stridor.  He also concluded that it was not 
likely that the veteran was experiencing the secondary 
effects of direct bronchopulmonary toxins, given the absence 
of characteristic findings of bronchorrhea and bronchospasms.  
He also noted that the veteran's arterial blood gases did not 
reflect the effects of carbon monoxide or of cyanide.  He 
lastly concluded that Dr. Wagner was misled by the April 5, 
1981, discharge diagnosis as to the significance and degree 
of injury present from the acute exposure from the fire.  
Attached to the June 2003 opinion was a summary of the 
medical literature on smoke inhalation injuries, which 
indicates, inter alia, that most patients do not experience 
long-term respiratory impairment following smoke inhalation.

In an October 2003 statement, Dr. J. Wade indicated that the 
veteran had chronic asthma and shortness of breath.  He was 
noted to use tobacco.

In an October 2004 statement, the veteran's sister suggested 
that the appellant experienced medical problems since 
returning from service.

In several statements on file, the veteran contends that the 
smoke inhalation in service caused the poor inspiratory depth 
noted in November 1985, and that his respiratory therapists 
believe his lung problems are secondary to smoke inhalation.

Analysis

Service medical records show that the veteran was 
hospitalized for smoke inhalation in April 1981.  While he 
demonstrated some blood streaked sputum, there was no 
dyspnea, acidosis or evidence of abnormal arterial blood 
gases.  His lungs were normal to clinical and X-ray 
examination, and there was no evidence of pulmonary 
decompensation.  He was observed overnight and discharged the 
next day in an asymptomatic condition.  The discharge 
diagnosis, while suggesting that the veteran had experienced 
serious sequelae of the smoke inhalation injury, also 
indicated that the injury and resulting sequelae had 
resolved.  There is no post-service medical evidence of a 
respiratory disorder until several years after service.  

Dr. Wagner, in his April and December 2001 statements, 
concluded that the appellant's smoke inhalation injury in 
service did not resolve, and that the veteran's current 
respiratory condition is related to that injury.  There is no 
indication that Dr. Wagner reviewed the veteran's entire 
claims file.

In contrast, the VA physician who conducted the October 2002 
VA examination, and who offered the June 2003 VA opinion 
reviewed the veteran's claims file, including the opinions of 
Dr. Wagner.  He concluded that the claimant's respiratory 
disorder was not etiologically related to service, including 
to the April 1981 smoke inhalation injury.  While this VA 
physician initially concluded in October 2002 that the 
veteran's restrictive lung disease was related to service, 
the examiner provided that opinion prior to review of the 
claims file.  In his November 2002 addendum, and after 
reviewing the claims file, he concluded that the veteran did 
not have a respiratory disorder which was attributable to 
service.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997).  It is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board first notes that while the veteran and Ms. Crump 
themselves contend that the appellant's respiratory condition 
is due to the smoke inhalation injury in service, and while 
Ms. Crump indicates that she is involved in some way in the 
medical field, there is no indication that they are qualified 
through education, training or experience to offer medical 
opinions regarding the etiology of illnesses.  Their 
statements as to medical diagnosis or causation therefore do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45,620, 
45,630 (codified at 38 C.F.R. § 3.159(a)(1).  In addition, 
while the veteran and Ms. Crump also indicate that they have 
been told by medical professionals that the veteran's current 
respiratory problems are related to service, as laypersons, 
their account of what the medical professionals purportedly 
said about the appellant's condition, filtered through the 
sensibilities of laypersons, also does not constitute 
competent medical evidence.  See Robinette v. Brown , 8 Vet. 
App. 69 (1995).
  
Turning to the medical evidence of record, in this case, in 
the context of the evidence of record, the Board places 
greater weight on the November 2002 addendum opinion and June 
2003 opinion of the VA physician who considered and discussed 
the medical history of the veteran, than it does on Dr. 
Wagner's April and December 2001 statements.  While Dr. 
Wagner apparently reviewed certain medical records in 
formulating his opinions, the opinions themselves are 
conclusory in nature, and provide no rationale to support the 
conclusion that the veteran's current respiratory disorder is 
related to the April 1981 smoke inhalation injury.  The 
opinions refer only to the April 1981 discharge diagnosis and 
the veteran's current symptoms, and do not reference the 
underlying April 1981 treatment records providing a detailed 
account of the nature of the inhalation injury.

The October 2002 examiner concluded that the veteran's COPD 
was not related to service, and his November 2002 addendum 
opinion concluded that the veteran did not have a lung 
disorder related to service.  The November 2002 opinion was 
supported by specific reference to the April 1981 treatment 
records.  In particular, the examiner found notable the 
absence of any suggestion that the veteran sustained 
significant pulmonary burn or edema, given the short length 
of observation and the absence of any further pulmonary 
treatment until years after service.  The June 2003 opinion 
was also based on a review of the claims file, including the 
opinions of Dr. Wagner.  The physician noted that the April 
1981 service medical records did not contain any findings 
suggesting exposure to direct bronchopulmonary toxins, or 
suggesting the presence of acidosis, dyspnea, upper airway 
edema or burn, or significant exposure to carbon monoxide or 
cyanide.  He concluded that it was therefore not likely that 
the veteran suffered an acute burn in service, or was 
experiencing the secondary effects of direct bronchopulmonary 
toxins.  The physician also addressed the probative value of 
Dr. Wagner's opinions, concluding that Dr. Wagner relied too 
heavily on the April 1981, discharge diagnosis as to the 
significance and degree of injury present from the acute 
exposure from the fire.  The Board notes that the April 2003 
opinion is also supported by the medical literature provided 
by the physician.

The Board finds that the VA opinions are better supported in 
their reasoning and by the particular circumstances of the 
veteran's medical history than the opinions of Dr. Wagner.  
The service medical records show that the veteran's symptoms 
on admission were limited, and that he was kept only until 
the next day for observation.  The discharge diagnosis, while 
characterizing the sequelae from the smoke inhalation injury 
as serious, nevertheless also described the sequelae as 
resolved, and the Board, in any event, notes that the actual 
clinical course for the veteran demonstrates rather minimal 
symptoms present during hospitalization.  Following service 
the veteran first presented with pertinent respiratory 
complaints in 1985, more than three years after his discharge 
and following many years of tobacco use.  The veteran was not 
diagnosed with a chronic respiratory condition until the 
1990s.  He also reports a post-service history of possible 
exposure to toxins in pressure cleaning coal tanks.  

In short, the evidence, when viewed as a whole, 
overwhelmingly indicates that the veteran's current 
respiratory disorder did not originate in service, including 
as the result of smoke inhalation injury, and that any 
current disorder bears no etiological relationship to 
service.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of smoke inhalation.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  His 
claim is accordingly denied.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of smoke 
inhalation is reopened.  

Entitlement to service connection for residuals of smoke 
inhalation is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


